Explanations of vote
in writing. - (DE) Kiev is by no means as far along the 'road to Brussels' as some may believe. An unambiguous retreat from Moscow which Lukashenko has for some time given the appearance of preparing would have consequences, not least regarding oil and gas supplies. Any instability in this area would also have consequences for the European Union.
Although the latest round of enlargement has taken us to the limit of our capabilities, it has not yet been resolved whether we will respect Russian influence in the post-Soviet territories, or whether we will continue to blindly ape the US striving to expand in Eastern Europe. Despite the resulting zigzag course and political tension in Ukraine, it is in our interests to deepen neighbourly relations with Ukraine. In the confidence-building measure of easing visa restrictions, we should nevertheless ensure that the old scandal is completely cleared up, and there will be no further abuse of the system.
Under the terms of the 2005 Treaty of Accession for Bulgaria and Romania, a simplified system was created allowing their accession to conventions and protocols concluded under Article 34 TEU or Article 293 TEC without the need to negotiate or conclude specific accession protocols to these conventions, thereby reducing the huge bureaucracy which would result from the need for ratification by the twenty-seven Member States.
Thus, the annex sets out a list of seven conventions and protocols relating to justice and internal affairs where the present convention can be found.
I welcome this kind of initiative aimed at reducing Community bureaucracy and the exaggerated amount of time taken up over such simple matters as this.
I, therefore, support this Council Decision determining the date on which the Convention of the 26 of July 1995 on the use of computer systems in the field of customs, and respective protocols, should enter into force in Bulgaria and Romania.
I am voting in favour of Mrs Grabowski's report on the Accession of Bulgaria and Romania to the Europol Convention of 26 July 1995.
According to the act on the accession of Bulgaria and Romania to the European Union, these states are able to join conventions made by the Member States on the basis of Article 34 of the Treaty on European Union according to a simplified procedure. For this reason there is no need for negotiations and special accession protocols, which would also involve the need for them to be ratified by all members of the Community. All that is required is that the Council, after consulting with the European Parliament, adopt a decision setting the date on which the Europol Convention becomes effective, along with the necessary protocols.
The Council should also take into account the new deadlines for the effectiveness of the three protocols, dated 30 November 2000, 28 November 2002 and 27 November 2003.
in writing. - (FR) I voted in favour of the excellent report by my colleague, Mr Stubb, on the special report of the European Court of Auditors concerning translation expenditure incurred by the Commission, Parliament and the Council. I am pleased to have been able to table an amendment deploring the fact that more and more documents and communications - not least compromise amendments when they are voted on in committee - and, for example, annexes to reports, are being submitted in just one language. This trend goes against the need to maintain a democratic functioning model of our Union involving various peoples from different cultures and language backgrounds. Our model can be of use to other regions in the world, not least the Mediterranean area, and we must fully respect the use of languages. I regret that I was unable to prevent the report from encouraging the parliamentary committees and delegations, as far as possible, to submit texts solely in the languages of their full and substitute members and from demanding that other language versions be provided on request. The latter restriction will result in Members being deprived of the opportunity to follow the work done in committees other than their own.
Respect for the official languages of each Member State of the European Union is laid down in the Treaties. However, the idea that some translations are dispensable is being encouraged on grounds of the financial question, and by appealing to the need to define priorities and restrictions such as the size of documents. We do not accept these guidelines, as they counteract respect for multilingualism.
We, therefore, reassert our firm rejection of any effort to limit the use of any official (and working) European Union language on the grounds of high costs, an example of which, as we pointed out at the appropriate time, are the current criteria that determine the languages used during the EU-ACP parliamentary assemblies, which make the use of Portuguese unfeasible in a discriminatory manner.
We also reject a reduction in numbers of interpreters and translators on the pretext of fallacious budgetary arguments, and any precariousness or degrading of their working conditions in Parliament, Commission or Council, namely by promoting the outsourcing of these services which are essential to the adequate functioning of these institutions and to guarantee the citizens of the different Member States of the European Union access to pertinent information in their own language.
in writing. We abstained on today's report from Mr Stubb as we are concerned that the term, 'controlled full multilingualism', could be used to restrict the amount of written material available to Irish speakers in comparison to speakers of other official and working languages. At present a range of services which could be made available in Irish are not made available because the European Parliament administration shows no wish to do so. Such unnecessary limitations placed upon the Irish language as a working language should be removed.
Some of the suggestions in Mr Stubb's report with regard to respect for multilingualism, quality control, user satisfaction, translation memory systems and a common database for terminology are positive.
in writing. - (DE) The Court of Auditors' criticism of the 25% rise in the cost of translation, which cannot be explained solely by the increase in the number of official languages from 11 to 21, should be examined in detail. For this reason it is worth considering whether it would not be advantageous in future to break down the costs of translation by target languages in order to better evaluate need, demand and translation output. We also need a strategy for the ongoing pre-accession negotiations, because if Macedonia alone has six official languages, we will soon have our own Tower of Babel.
When all the information is made available, the potential for any rational savings will become clear. However, this audit should not be misused so that even more important EU documents are classed as 'working documents' or 'annexes' to close the door on the obligation for complete translation. In particular, the use of German, due to its importance as the most widely spoken mother tongue and the second most important foreign language in the EU, should be promoted.
in writing. - (NL) Madam President, I voted in favour of the Stubb report on the grounds that I agree with its gist.
Our actions should remain based on complete multilingualism, out of respect for the principles of equality of all citizens, and for the benefit of the best possible communication and democracy. At the same time, however, we should exercise caution where costs are concerned because, if not, we run the risk of losing the social support for the multilingualism of our institution.
in writing. - (FR) I voted in favour of the report by my fellow Member, Mr Mulder, on minimising administrative costs imposed by European legislation. The European Commission's objective of better regulation must be encouraged and monitored. Pointless administrative costs are the scourge of our societies based on the rule of law, which, at times, do not realise that the inflation of law results in its depreciation, for Europeans do not apply pointless and costly rules. It is not illusory to envisage a 25% reduction in administrative costs by 2013, provided that we conduct a thorough analysis of what is at stake and do not lose sight of the fact that false economies can be far more costly.
Everyone knows that mediocrity is far more costly, in the long term, than quality. If we must constantly fight against all pointless laws and their associated administrative costs, we must ensure that we regulate economic activities carefully and with proper judgment, in the best interests of consumers and manufacturers.
in writing. - (DE) If we continue to conjure up new EU agencies just to assuage national sensibilities, and their tasks overlap with existing ones, we really should not be surprised at increasingly vociferous criticism of burgeoning red tape, unchecked organisational nonsense and creating unnecessary jobs. Citizen-friendliness needs more than e-government and similar publicity stunts, and we have to avoid and cut down on duplication.
We should also make use of the present savings potentials. These include: reducing the seats of Parliament to one single location, assessing expenses on the basis of the actual costs incurred, a top-class anti-fraud system and the real recovery of grants that have been improperly paid out, along with the millions to be saved by not foisting enlargements on reluctant citizens. In no way should the EU follow the example of some Member States, where increasing numbers of migrants are taken up in the administration. This will cause irreparable damage to the creation and development of a European identity.
in writing. - (FR) I voted in favour of the report by my fellow Member, Mrs Wallis, on the draft regulation of the European Parliament and of the Council on the law applicable to non-contractual obligations (ROME II). This extremely complex matter is a step in the direction of harmonising the Member States' conflict of law rules applicable to non-contractual obligations, that is to say, the consequences of road traffic accidents, unfair competition, environmental damage, defamation and, more generally, violation of personal rights, etc.
Overall, the European Parliament has not been sufficiently heard by the Member States, and the countless studies and reports that are to weigh up the consequences of this agreement will be crucial when we return to this important matter. For example, regarding road traffic accidents, how can we be content with applying the law of the country of the accident, and not that of the country of residence of the victim, and are we sure that recitals of this regulation on their own will make it compulsory for the courts to assess losses? How are we going to manage defamation in the context of a globalised and dematerialised press? The examples go on. A considerable amount of work awaits us on these issues.
in writing. - (FR) I should like to congratulate the rapporteur on the balanced text that she is proposing to us. The object of this text is the setting up of a coherent legal framework for relations between international civil laws and other Community instruments.
This regulation on the law applicable to non-contractual obligations ('Rome II'), seeks to harmonise national rules of conflict of laws. These rules determine the law applicable to non-contractual obligations such as, for example, road traffic accidents, product liability, unfair competition or environmental damage.
We are in favour of the principle of adopting standard rules in relation to conflict of laws, although they still need to be, let us remember this, sufficiently clear and precise. This was not the case with the controversial provisions on defamation by the media. Freedom of speech and of the press must be protected and be able to be fully exercised. In the absence here of rules for the protection of editorial independence, it was reasonable to exclude the provisions relating to violation of personal rights by the media from the scope of 'Rome II'.
We shall, therefore, vote in favour of this report.
in writing. - (FR) I am very pleased about the adoption of the compromise negotiated with the Council concerning the second programme of Community action in the field of health 2007-2013.
The European Union can no longer do without a common programme for health with common public investment. It is unfortunate that the budget has been revised downwards. A large number of investments are needed before we can have preventive and technical resources. Prevention is better than cure and good information on lifestyle or a healthier diet in order to reduce mortality due to serious illnesses is an essential prerequisite. It is necessary also to make generally available technical solutions for emergency situations. Widespread availability of defibrillators is one of many examples.
Health, however, does not come down to a simple matter of accountancy. It is also and above all a benefit for everyone. Making patients more responsible is a central factor. Setting up clear and applicable provisions everywhere in the European Union is undoubtedly the most essential way forward for the future.
The action programme proposed as the common position of the Council of the EU does not seek to protect and upgrade public health, but to manage its problems, extend the commercialisation and privatisation of health services and help private groups of companies penetrate what is a profitable sector for capital.
The responsibility and obligation of the state to protect and improve public health is being transferred to local authorities, to NGOs, to 'civil society', while personal responsibility is being promoted as the basic determining factor for public health.
Capitalist restructurings in the public health sector come under the general anti-working class policy of the ΕU, the deteriorating terms of insurance and the increased retirement age of the workers. We are radically opposed to the anti-labour proposals included in the Community action plan in the public health sector.
The Greek Communist Party is fighting for solely public health and welfare services which meet the contemporary needs of working families.
(NL) Madam President, I am right here in the centre. Allow me to make a brief observation with regard to reducing the use of mercury, of which everyone is in favour. It is a good thing because, in many sectors, the use of mercury has been superseded and, indeed, has to be replaced by other materials, but a total ban on traditional objects, including the traditional mercury barometer, is taking matters too far in our view.
I recently paid a visit to the Dingens company in the Belgian town of Leopoldsburg, where, for decades, they have proved that mercury barometers can be produced in a sustainable and ecologically responsible manner. Moreover, these traditional barometers have an unlimited lifespan, unlike their digital successors, which work on batteries and therefore use energy. Also, since the producers of traditional barometers have become skilled in maintaining these devices in a sustainable manner, mercury from barometers no longer ends up in the waste cycle.
I would therefore call on the Commission - and this is my final comment - and all those involved to send out a signal at this stage to the sector involved and for the benefit of the assessment, which has taken two years, to give due account to this justified specific situation of the mercury barometer products so that they, hopefully, continue to qualify for exemption schemes.
(NL) Thank you, Madam President. I voted in favour of Amendments 1 and 2, because I take the view that the production of traditional barometers must remain an option. I resent any kind of European interference which leads not only to traditional customs and production methods, but also employment, falling by the wayside.
Moreover, it is very much the question whether the ban on mercury barometers would be an effective measure. Other forms of mercury use are far more extensive and far more problematic than those in the production of barometers. Also, as mercury barometers do not require any batteries, they have an unlimited life span.
This House has once again managed to miss out on an opportunity to give due account to a specific reality, namely that small and medium-sized enterprises occupy a critical position in our economy and in Europe. The last thing these SMEs need is even more European busybodying and interference.
in writing. I voted in favour of the amendments to exempt barometers from this overly prescriptive legislation and, upon defeat of the amendments, I voted against the report.
The total ban on mercury instruments destroys a long-standing craft industry in the UK and is the product of obsessive meddling by Brussels in matters far beyond what is necessary or sensible.
in writing. - (FR) I welcome the wise decision taken in relation to the Council common position, which takes up most of the amendments adopted by the European Parliament. The main difference between the positions of Parliament and of the Council concerns mercury barometers and the derogations to be implemented, in view of the fact that the ban that would subsequently be introduced would only apply to new mercury barometers, as barometers that are already in circulation can always be resold, repaired and maintained.
Given the very hazardous properties of mercury and the much larger amount of mercury contained in traditional barometers in comparison, for example, with fever thermometers, the solution proposed by the Council to grant a limited derogation is a balanced compromise: the aim, in fact, is to grant a temporary derogation in order to allow the manufacturers of traditional barometers to adapt to the new arrangements.
in writing. - (FR) I welcome the adoption of the proposal for a directive of the European Parliament and of the Council amending Council Directive 76/769/EEC relating to restrictions on the marketing of certain measuring devices containing mercury.
I am in favour of restricting the marketing to the general public of measuring devices containing mercury, which have been banned in France since 1998.
The Council common position accepted by Parliament establishes a balance allowing both a reduction in the release of mercury in the environment while allowing a transition period for certain articles such as traditional barometers. A transition period of two years after the date of entry into force of the directive will allow the industries concerned to develop their technology to produce mercury-free devices.
in writing. I am appalled that we are still producing legislation which puts jobs at risk for no real environmental benefit. UK barometer-making, like that in other Member States, is a traditional industry dating back several centuries. It is clearly necessary that the use of mercury is properly controlled and we have made substantial progress in recent years on related matters such as storage and export. However, it should be possible to safeguard traditional barometer-making by ensuring that proper safety warnings etc. are used. There is no need to destroy a long-established craft simply because it is easier to have 'one size fits all' legislation. Social Europe means nothing if it means putting people in traditional crafts out of work.
Madam President, ladies and gentlemen, mercury is a dangerous product that should be handled with the necessary caution. Nobody in this House is in any doubt of this. Unfortunately, this House has pursued this position today with regard to the vote on the Sornosa Martínez report to absurd levels, something which I deeply regret.
By holding firm to a total ban on the production of traditional barometers, the Commission, backed up today by a majority of this House, has sounded the death knell for a sector that stands for 360 years of European tradition. The fact that all barometer manufacturers in the European Union only account for a few tenths of percentages of the annual mercury consumption, mercury which, by the way, is recycled 100%, makes the matter only worse. Today, we were clearly not guided by common sense in our decision.
in writing. (SV) The votes on Mrs Westlund's reports are not just about which food additives may be used. They are mainly about who is to decide on individual issues concerning food additives.
In contrast to the rapporteur, we Swedish Conservatives do not believe that the European Parliament should evaluate, and take decisions on approving, individual food additives, for example on the basis of details such as the risks posed by individual food additives to people with allergies. That would involve a politicisation of important issues that should be decided on a scientific basis and at the level of the relevant authority. We therefore reject the proposal concerning increased powers of codecision for Parliament.
As a consequence of this, we have voted against unduly detailed regulations in today's vote.
(CS) Commissioner, I supported the more flexible authorisation of food additives. The Commission should look specifically at the impact of these additives on the environment and on health. I should like, if I may, to draw your attention to the high number of people with allergies, whose lives depend on keeping to a gluten-free diet. In addition to specially made goods, they buy normal foods that do not normally contain gluten. Additives must be properly labelled so that consumers are not misled. Manufacturers and supervisors often ignore the fact that the labelling of every product must explicitly show whether it contains gluten. Statistically Europeans suffering from food allergies are unfortunately not provided with the necessary information when they make their purchases, so either their choice of food is restricted or, much worse, they put their health at risk. I therefore call on the Commission to oversee a proper investigation into gluten in additives and to promote the comprehensive labelling of all foods so that those Europeans on a gluten-free diet are also able to understand it.
in writing. - (FR) I voted in favour of the excellent report by my Swedish fellow Member, Mrs Westlund, on food additives. While it is normal to simplify the European Commission's task by agreeing that decisions on authorisation of food additives should come under the comitology procedure, the Commission must, for its part, take account of the comments that Parliament has been making non-stop for years now in the new regulation on food additives, and in the new regulation establishing a common food authorisation procedure for food additives, food enzymes and food flavourings.
These comments chiefly concern the environment, public health and allergy sufferers. We should be pleased that the current legislation stipulates that the authorisation of additives must not mislead consumers. However, colourings sometimes give the impression that a foodstuff contains fruit, when that is not the case. Consumer protection must therefore be strengthened on this point, without this affecting manufacturers.
in writing. Although I agree with the principles contained within the amendments on the labelling of GMOs, I abstained because I believe these matters should be addressed by national governments and should not become an EU competence.
in writing. - (FR) I voted in favour of the excellent report by my esteemed Irish colleague, Mrs Doyle, on the proposal for a regulation of the European Parliament and of the Council on food enzymes and amending a number of existing texts. In order to remove the barriers to trade and to prevent not only legal uncertainty, but also differing health and consumer protection standards among the Member States, it is vital that we harmonise, at Community level, the rules on the use of enzymes in the food processing sector, which has developed considerably over the last few years (baked goods, cheese, beer, fruit juice, starch, etc.).
Major scientific and technological developments, which make it possible to have new enzymes made from genetically modified micro-organisms, must lead us to accept this prospect of harmonised legislation on the use of food enzymes within the European Union. This is in the best interests of consumers and manufacturers, provided that we do not have too costly a form of legislation.
in writing. - (FR) I voted in favour of the excellent report by my Slovenian fellow Member, Mrs Drčar Murko, on the proposal for a regulation of the European Parliament and of the Council on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending a number of existing texts.
At present, all natural tastes and odours can be copied synthetically from 2 600 molecules with flavouring properties, with the possibility being there to create new tastes that do not exist in nature. Technological developments in the flavourings sector and the rapidly changing tastes of our fellow citizens must encourage us to monitor food safety and consumer protection and to give the industry concerned the opportunity to pursue technological development, with the aim of all this being to strengthen the internal market.
Many questions have been raised, and I welcome the compromises reached by the rapporteur, which ensure that the proposal for a regulation represents an effective initiative aimed at modernising and simplifying the legislation on flavourings.
in writing. I will be voting for this report. I welcome in particular the commitment to labelling GMOs. I do not share entirely the concerns expressed by some of my colleagues as to the safety of GMOs. My judgement is different. As a scientist I believe GMOs have a role to play. Nevertheless, I do accept that others have the right to make their own choices. Therefore, labelling enables those whose judgement differs from mine to avoid products they chose to reject.
in writing. Although we agree with the principles contained within these amendments on the labelling of GMOs, UKIP has abstained because these matters should be addressed by national governments and should not become an EU competence.
in writing. Amendment 38 - providing that GMO-derived content of food be indicated by labelling - attracts abstention (rather than support) despite its inherent desirability, owing to its dangerously and irreformably undemocratic source (EU institutions). In other words, I consider centralist EU rule, without democratic accountability, to be more of a threat to civilisation than are unlabelled, GMO-derived food additives. Therefore, I abstain rather than voting for this amendment.
in writing. - (FR) I voted in favour of the package relating to the rationalisation of procedures for the authorisation, use and consolidation of directives relating to additives and flavourings, as well as the harmonisation of legislation relating to enzymes.
A certain number of additional guarantees have been introduced to ensure the transparency of decisions and the protection of consumers and I am very pleased about that. The aim of future legislation will be to ensure consumer protection and food safety while preserving innovation and competitiveness in the food processing industry.
The food industry uses many natural and artificial flavourings: no fewer than 2 600 are listed. More and more enzymes enter also into the manufacture of food stuffs and the texts adopted seek to improve the safety of the use of these substances.
The competitiveness of the food processing industry in the market should be preserved. Natural flavourings are wholly made up of natural flavouring agents. The ratio of 90/10 proposed by the Commission made it possible to produce a natural flavour with tastes differing according to the products, targets or the culture of Member States. The 10% came from natural sources other than the substance concerned.
I regret therefore the adoption of the arbitrary rule called 95/5 which could penalise the food processing industry but without giving the consumer better information.
in writing. I voted against the report on excise duty on alcohol and alcoholic beverages. The ECON Committee voted for a 4,5% increase in minimum rates. As I am against any tax harmonisation or increase, no matter how small, I have had to vote against Astrid Lulling's report.
Madam President, ladies and gentlemen, emotions run high each time we discuss beer, wine or other alcoholic beverages in this House. This was also true of the brewery agreements. Today is no different. Fifteen years ago, the Council agreed on minimum rates for excise on alcoholic beverages. The intention was clear: bring the vastly different rates in the Member States into line with each other.
So many years later, we have to conclude that the decisions taken at the time have overshot the mark. Accordingly, for public health reasons, some Member States, including the Scandinavian countries, apply rates that are much higher than the minimum rates. Which is not a bad thing at all. Every Member State is entitled to adopt excise policy that is commensurate with its national traditions and policy preferences.
Let us, however, also admit that the inflation correction of existing rates, proposed by the Commission, will not make any difference. As the current excise straddle between the Member States and the existing competitive distortions will persist without any sign of let-up, I supported rapporteur Lulling in her no-vote.
- (DE) Madam President, Mrs Hennis-Plasschaert's target for the proposed directive should be supported because it is quite simply a matter of protecting important infrastructure which affects several countries against terrorist attacks. That is why we need to identify and define the infrastructure, as well as security plans.
The Commission's proposal goes too far, though. It undermines the principle of solidarity by confusing anti-terrorist activities with economic instruments. The Commission should also ask itself whether the centralised compilation of critical infrastructure will not serve the terrorists and thereby increase the risk.
This House has made constructive amendment proposals, which, thank goodness, we have approved with a large majority. I therefore propose that the Commission revise these. I have voted in favour of the report.
in writing. - (FR) I voted in favour of the excellent report by my Dutch fellow Member, Mrs Hennis-Plasschaert, on the proposal for a Council directive on critical infrastructure. Firstly, I applaud the vision of the European Council of June 2004, which is behind this proposal for a directive. It is, in fact, imperative that the European Union support the Member States in protecting critical infrastructure from the risks, including terrorist risks, that we face. Although the responsibility for this type of infrastructure lies with the Member States and the owners/operators who are generally linked to them, it is logical to communitise certain aspects of prevention, identification, designation of critical infrastructure, as well as the evaluation of the need to protect this infrastructure better. Internet development and the liberalisation of certain markets (electricity, gas, telecommunications, rail freight, etc.) must lead us to be more vigilant regarding our critical infrastructure, which is becoming more and more interconnected throughout Europe and of which the interruption, whether on a permanent or temporary basis, or destruction could have serious repercussions for health, security and the economic and social well-being of Europeans and for the proper functioning of the Member States' governments.
The establishment of a common framework for action to protect European critical infrastructures means that we are once again faced with the central question of transferring competencies that lie at the heart of the States' sovereignty to the sphere of the EU.
The definition of the protection of these infrastructures at Community level, in the name of the so-called 'fight against terrorism', will mean that the Member States will be faced with the responsibility of implementing binding measures, as, indeed, is mentioned in the justification of this proposal.
Despite the rapporteur's having mitigated the scope of the initial proposal, by underlining, for example, that 'the responsibility for the protection of critical infrastructures lies solely and exclusively with the Member States' and considering 'that a Community approach is only justifiable if at least three Member States, or two Member States besides the one in which the critical infrastructure is situated, are affected', the fundamental objectives are not called into question.
It should also be emphasised that, as recent events have shown, measures which compromise the rights, freedoms and guarantees of the citizens have been implemented on the pretext of the said 'fight against terrorism'. Let us hope that the concept of 'protection of European critical infrastructures' does not come to be used as an argument in favour of curtailing legitimate industrial action by workers defending their rights.
in writing. - (DE) I am voting for the report on the identification and designation of European Critical Infrastructure and the assessment of the need to improve their protection.
Damage to, or the outage of, an infrastructure facility in one Member State may have negative consequences for other Member States and on the European economy as a whole. For this reason, protecting critical infrastructure is essential for the internal security of the EU.
I also agree with the report's proposal for setting up a list of priority sectors containing critical European infrastructure be made subject to common criteria. However, the Member States should not be obliged to disclose their critical infrastructure in great detail, as this would go against the interests of national security.
Horizontal legal provisions at EU level, which would take into account the complex processes and the interfaces of critical infrastructures with a trans-national dimension is a justified concern. It should, however, be recognised at the same time that the EU should support, not duplicate, the work done by the Member States. For this reason I also approve of the proposal for a bottom-up approach, as national authorities know best what is going on in their own countries.
The report fully accepts the philosophy of the proposal for a directive, which designates as European Critical Infrastructure any important public or private infrastructure which affects several Member States of the EU and obliges them to submit a list of this infrastructure to the European Commission, which then prepares the single list for the entire EU, so that it can supervise and control their security from 'terrorist action'.
Under the proposal for a directive:
The private sector - in other words monopoly companies - acquire jurisdiction in issues of national security which were previously the responsibility of the government alone.
It paves the way for movements by workers and the masses which affect any infrastructure of 'European importance', even private installations, to be designated 'terrorist action' (for example strikes in critical sectors, such as energy, telecommunications and so forth, the symbolic occupation of factories, companies and so forth, picketing, demonstrations and so forth).
It decisively undermines national security and the sovereignty of the Member States, in that it obliges them to hand over a list of all their infrastructure which is crucial to security and their security plans to the EU.
Once again the pretext of the 'terrorist threat' is the convenient vehicle of the EU for completing its reactionary institutional framework, which is turning against the working class movements and protecting the power of European capital, undermining the national sovereignty of the Member States even further.
in writing. There is no European critical infrastructure, it is national. Its protection is the responsibility of national governments, particularly given the threats facing the democracies from terrorism.
I am, of course, in favour of measures that would genuinely enhance security. However, the directive is a further step in the EU's attempts to extend its reach into the security and defence sphere. This is its most objectionable element. The Commission seems to view security as a means to ensure that the, 'stability of the Internal Market is maintained', which misses the point. The proposed system of reporting risk and threat assessments to the Commission merely creates additional bureaucratic burdens and structures. The requirement for Member States to notify the Commission of specific critical infrastructures is counter-productive, as it would produce a list of targets that would be of great interest to the wrong people.
(DE) Madam President, ladies and gentlemen, I voted against Mr Vidal-Ouadras' report, not because I oppose opening up the electricity and gas markets - quite the contrary, but I cannot agree with one of the core requirements, which is ownership unbundling - or rather, I cannot do so at present - for three reasons: firstly, because we have to give national regulatory authorities more time to build up effective regulation for competition; secondly, it has by no means been satisfactorily demonstrated to me that ownership unbundling will promote investment in supply networks, and thirdly, because the unbundling proposal does not apply where networks and generation facilities are still under state ownership.
This is the point where we should impose those strict liberalisation conditions that have so far been denied to competition, instead of undermining those that are on the right market economy track through unbundling provisions.
in writing. - (FR) I voted in favour of the report by my Spanish colleague, Mr Vidal-Quadras, on prospects for the internal gas and electricity market. The report has made it possible for us to review this matter after a long process of energy market liberalisation and, above all, for the European Council of March 2006 to adopt an 'energy package' aimed at safeguarding security of supply, competitiveness and environmental sustainability in relation to EU energy policy. I regret that the amendment tabled by my colleagues, Mr Reul, Mrs Laperrouze, Mrs Trautmann and others, for which I voted, has not been adopted by Parliament, since it provided for a balanced alternative to the mere ownership unbundling of energy networks, while safeguarding the independence of that unbundling. These are subjects on which the political debate is far from over. The same is true of the role of the regulators, the lifting of the barriers to interconnections, the development of new massive generation from renewable energy sources, the substantial investment in infrastructure to meet growing needs and so on.
in writing. - (FR) I voted against the Vidal-Quadras report on the prospects for the internal gas and electricity market which prepares for the presentation next September by the Commission of a third 'liberalisation' package.
First of all I am opposed to the liberal dogmatic principle of ownership unbundling (ownership and management of the network), because it brings no guarantee in relation to investments, supply, safety or access for third parties and renewable energy to the network. It does not ensure availability of energy at the best price for citizens and it does not fulfil public service obligations either. Why then disrupt the present organisation, which works well and ensures the effective independence of system operators, thanks, in particular to strong intervention by the regulator and putting in place strict rules to guarantee equality of treatment and a quality service to all users of the networks, even those who live in regions with a natural handicap and very remote regions.
Furthermore, I think that the problem of the independence of the transmission system operators does not relate to the issue of the system of ownership, but to that of regulation. Why, therefore, ask for the elimination of the public character of energy operators?
in writing. - (FR) I regret the adoption of ownership unbundling defended by the fierce defenders of the dismantling of large companies.
In my opinion, the liberal right has struck another blow to the principle of public service mission, which is so dear to European citizens.
I think that ownership unbundling brings no guarantee in relation to investments, safety or third party access (including renewable energy sources, which could be penalised because of their high costs). Nor does it ensure availability of energy at the best price for citizens.
I believe it would have been preferable to retain a system like the French one, which integrates into its working the legislative rules from previous European directives.
This is another one of the steps towards the liberalisation of the internal gas and electricity market in the wake of the Lisbon Strategy. The keywords in this report are 'liberalisation' and 'market'. The basic idea from which they set out is always the same. The premise, already refuted by innumerable examples, that the market alone will resolve the problem of energy supply and consumption, is defended with growing fervour in an effort to conjure away what is increasingly difficult to ignore: that the 'market' has only been a success for some, who have accumulated fabulous profits, but not for the consumers, who find themselves confronted with ever-higher energy bills.
Its strategic nature means that the energy sector is vital for a country's independence and sovereignty. To subject it to private national and transnational interests is an affront to the sovereignty of the peoples and the rights of the workers and populations.
We, therefore, once again, reject the liberalisation of gas and electricity, advocating that they should remain in the public sector as the sole guarantee of access to a continuous service offering quality and accessible prices.
in writing. - (FR) I voted against liberalisation of the gas and electricity sectors because I do not consider that transmission ownership unbundling is the most effective way of stimulating investment in these infrastructures. As the report recognises, 'this model might not address all of the issues at stake, such as interconnections and congestion points'. The fact is that the electricity market and the gas market require significant investment. It is not by eliminating the big operators in the market that the European Union will be able to guarantee its security of supply. A strange fact remains that the European countries that have liberalised the most also have the highest prices for consumers.
in writing. Sinn Féin rejected the Vidal-Quadras report on the internal gas and electricity market because of its emphasis on privatisation and "unbundling". Member States should retain the right to fully own and operate their energy systems if they see fit to do so.
As an all-Ireland party we look forward to the development of an all-Ireland energy market which is fully integrated and managed in an accountable way. Interconnections between north and south are important infrastructural elements in the creation of an all-Ireland economy.
in writing. - (FR) The Union for the Presidential Majority (UMP) delegation wishes to point out and highlight the fact that ownership unbundling is not the best answer to current market dysfunctions.
In a context of strong competition, which sees the emergence of powerful non-European operators, we feel it is dangerous to dismantle the European energy companies in the name of a dogmatic approach to competition policy, far removed from the industrial strategies that ought to strengthen the European Union in global competition.
European energy supply is a strategic long-term issue that requires its security to be guaranteed beyond the duration of a single contract. This security of energy supply depends upon investments that are already clearly inadequate. They will, however, have to increase significantly in order to meet our future needs whether for gas or electricity.
Ownership unbundling means that our traditional energy operators will not be able to realise these investments in the energy networks. Handing over this opportunity to new entrants, who will not necessarily have the financial resources needed, or to non-European companies, who do not necessarily share our assessment of our future needs is very dangerous and very worrying.
In these circumstances, the UMP delegation expects the European Commission to develop an alternative approach to ownership unbundling.
Animal proteins are not a natural part - and I emphasise the word 'natural' - of the diet of, for example, an adult bovine.
Currently, many appear to have forgotten - or make out that they have forgotten - the consequences of the 'mad cow' crisis - BSE - on human and animal health, and the socio-economic consequences underlying the intensive production model which caused it.
The current report supports the lifting of the ban on the use of fish oil and flour in ruminant fodder. The intention is to further increase the profits of the agro-industry and large-scale farmers.
We should reject this intention. Not only because this measure is linked to the development of intensive production and the verticalisation of agricultural production, and because it would encourage fishing on an industrial scale to obtain fish flour and oil for fodder, namely for ruminants - when, at a time of scarcity, maritime fishing resources should be put to better use as foodstuff for human consumption - but, above all, because there are still risks for human and animal health.
Thus, we consider imperative the application of the principle of precaution. We therefore regret the rejection of our proposal to reject the lifting of the current ban.